PER CURIAM.
Appellant challenges the denial of his motion to correct illegal sentence filed pursuant to rule 3.800(a), Florida Rules of Criminal Procedure. We reverse appellant’s guidelines departure sentence. Appellant’s habitual offender classification did not constitute a valid reason for departure under the pre-1988 version of the habitual offender statute and the trial court did not provide any other reasons. See Forrest v. State, 589 So.2d 974 (Fla. 4th DCA 1991). Upon resentencing, the trial court may depart from the sentencing guidelines. The record indicates the trial court believed it was imposing a habitual offender sentence pursuant to the 1989 version of the habitual offender statute which is not subject to the guidelines. See Floyd v. State, 576 So.2d 846 (Fla. 5th DCA 1991).
REVERSED and REMANDED.
DELL, C.J., and STONE and WARNER, JJ., concur.